Exhibit 10.32(a)

 

Amendment to Loan Documents

[image_001.jpg] 

 



THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of October 22,
2019, by and between MIDDLESEX WATER COMPANY, PINELANDS WASTEWATER COMPANY,
PINELANDS WATER COMPANY, TIDEWATER ENVIRONMENTAL SERVICES, INC., TIDEWATER
UTILITIES, INC., UTILITY SERVICE AFFILIATES (PERTH AMBOY) INC., UTILITY SERVICE
AFFILIATES INC. and WHITE MARSH ENVIRONMENTAL SYSTEMS, INC. (individually and
collectively, the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A.       The Borrower or another obligor has executed and delivered to the Bank
(or a predecessor which is now known by the Bank’s name as set forth above), one
or more promissory notes, letter agreements, loan agreements, security
agreements, mortgages, pledge agreements, collateral assignments, and other
agreements, instruments, certificates and documents, some or all of which are
more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the indebtedness and other obligations
of the Borrower to the Bank for one or more loans or other extensions of credit
(as used herein, collectively, together with the Obligations, if and as defined
in the Loan Documents, the “Obligations”). Any initially capitalized terms used
in this Amendment without definition shall have the meanings assigned to those
terms in the Loan Documents.

 

B.       The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.       Certain of the Loan Documents are amended as set forth in Exhibit A.
Any and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. To the extent
that any term or provision of this Amendment is or may be inconsistent with any
term or provision in any Loan Document, the terms and provisions of this
Amendment shall control.

 

2.       The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.

 

3.       The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

-1- 

 



4.       As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.

 

5.       To induce the Bank to enter into this Amendment, the Borrower waives
and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations. The Borrower further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.

 

6.       This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Upon written
request by the other party (which may be made by electronic mail), any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

7.       Notwithstanding any other provision herein or in the other Loan
Documents, the Borrower agrees that this Amendment, the Note, the other Loan
Documents, any other amendments thereto and any other information, notice,
signature card, agreement or authorization related thereto (each, a
“Communication”) may, at the Bank’s option, be in the form of an electronic
record. Any Communication may, at the Bank’s option, be signed or executed using
electronic signatures. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Bank of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format) for transmission, delivery and/or
retention. The Borrower and the Bank acknowledge and agree that the methods for
delivering Communications, including notices, under the Loan Documents include
electronic transmittal to any electronic address provided by either party to the
other party from time to time.

 

8.       The Bank may modify this Amendment for the purposes of completing
missing content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail).

 

9.       This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.

 

10.       This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules, including without limitation the
Electronic Transactions Act (or equivalent) in such State (or, to the extent
controlling, the laws of the United States of America, including without
limitation the Electronic Signatures in Global and National Commerce Act).

 

11.       Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial or arbitration provisions contained in the Loan Documents, all of
which are incorporated herein by reference.

 

-2- 

 



WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

  MIDDLESEX WATER COMPANY         By: /s/ A. Bruce O’Connor     (SEAL)     A.
Bruce O’Connor     Senior Vice President & Treasurer        

 

 

PINELANDS WASTEWATER COMPANY

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer        

 

 

PINELANDS WATER COMPANY

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer  

 

 

 

TIDEWATER UTILITIES, INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President
 

 

UTILITY SERVICE AFFILIATES (PERTH AMBOY) INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

-3- 

 



 

 

 

 

 

UTILITY SERVICE AFFILIATES INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Treasurer
 

 

 

 

TIDEWATER ENVIRONMENTAL SERVICES, INC.

 

  By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President  

 

 

 

WHITE MARSH ENVIRONMENTAL SYSTEMS, INC.

 

  By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President      
              PNC BANK, NATIONAL ASSOCIATION         By: /s/ Virginia Alling    
    Print Name: Virginia Alling   Title: Senior Vice President



 

 

-4- 

 

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF OCTOBER 22, 2019

 

 

A.The “Loan Documents” that are the subject of this Amendment include the
following (as each of such documents has been amended, modified or otherwise
supplemented previously):

 

1.Amended and Restated Loan Agreement between the Borrower and the Bank dated
April 29, 2015 between the Borrower and the Bank (the “Agreement”)

 

2.$48,000,000.00 Amended and Restated Committed Line of Credit Note dated
February 19, 2019 executed and delivered by the Borrower to the Bank (“Existing
Note”)

 

3.Amendment to Loan Documents dated June 30, 2015 between the Borrower and the
Bank

 

4.Amendment to Loan Documents dated September 26, 2017 between the Borrower and
the Bank

 

5.Amendment to Loan Documents dated May 4, 2018 between the Borrower and the
Bank

 

6.Amendment to Loan Documents dated February 19, 2019 between the Borrower and
the Bank

 

7.All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 

 

B.            The Loan Documents are amended as follows:

 

1.Section 1.1 of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

          “1.1.        Line of Credit. One of the Loans governed by this
Agreement is a committed revolving line of credit under which the Borrower may
request and the Bank, subject to the terms and conditions of this Agreement,
will make advances to the Borrower from time to time until the Expiration Date,
in an aggregate amount outstanding at any time not to exceed $68,000,000.00 (the
“Line of Credit”). The “Expiration Date” shall have the meaning set forth in the
note evidencing the Line of Credit. The Borrower acknowledges and agrees that in
no event will the Bank be under any obligation to extend or renew the Line of
Credit beyond the Expiration Date. In no event shall the aggregate unpaid
principal amount of advances under the Line of Credit exceed the face amount of
the Line of Credit. Advances under the Line of Credit will be used for working
capital or other general business purposes of the Borrower.”

 

2.Restated Note.  Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank an amended and
restated note (the "Restated Note") evidencing the line of credit in the
original principal amount of $68,000,000.00, in form and substance satisfactory
to the Bank. Upon receipt by the Bank of the Restated Note, the Existing Note
shall be canceled; the loan evidenced by the Existing Note (the "Existing Loan")
and all accrued and unpaid interest on the Existing Loan shall thereafter be
evidenced by the Restated Note; and all references to the promissory note
evidencing the Existing Loan in any documents relating thereto, howsoever named,
shall thereafter be deemed to refer to the Restated Note. Without duplication,
the Restated Note shall not constitute a novation and shall in no way extinguish
the Borrower's unconditional obligation to repay all indebtedness, including
accrued and unpaid interest, evidenced by the Existing Note.

 

-5- 

 



 

C.Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:

 

Execution by all parties and delivery to the Bank of this Amendment and the
Restated Note.

 

 

 



-6- 

 

 